Citation Nr: 1548621	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  15-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial compensable disability rating for a posterior trunk scar.  


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1957 to June 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2014 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative arthritis of the lumbar spine has been manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, without muscle spasm, guarding or tenderness severe enough to result in an abnormal gait or spinal contour.  Ankylosis, associated objective neurologic abnormalities, and incapacitating episodes have not been shown.

2.  The Veteran's posterior trunk scar is not a deep nonlinear scar with an area of at least 6 inches; is not a nonlinear scar with an area greater than 144 square inches or greater; is not painful and/or unstable; and is not located on the head, face, or neck.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.118, Diagnostic Codes 5235-5243 (2015). 

2.  The criteria for an initial compensable rating for a posterior trunk scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.118, Diagnostic Codes 7801-7805 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2014 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in July 2014.  The examination is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, the statements of the Veteran must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Lumbar Spine Specific Criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Lumbar Spine Analysis

The Veteran's lumbar spine disability is evaluated as 10 percent disabling under Diagnostic Code 5242.  He contends that his lumbar spine disability is more advanced than that contemplated by the rating assigned.  The Veteran notes pain in his lower back, left hip and leg.  He also notes that he takes medication for the pain.  

Private medical records dated in March 2014 show that the Veteran was treated for back pain.  It was noted that he took ibuprofen and Ultram at night, but that relief from pain did not last the entire night.  It was noted that bowel sounds had been good and that he suffered from partial erectile dysfunction.  Earlier private records, dated years before the claim, make reference to radiculopathy and sciatica, so they at least raise the possibility of an associated neurologic problem.

The Veteran was afforded a VA examination in July 2014.  He reported experiencing pain in his thoracic back.  He noted taking injections for the pain which brought some relief.  He stated that the pain was managed with Ultram and NSAIDS.  He reported an aching pain which radiated into his bilateral lower extremities.  Flare-ups were not reported.  Pain, weakness and stiffness were noted.  It was also noted that how far the Veteran could walk at one time, how much he could walk in an 8 hour day, how long he could sit/stand at one time and how long he could sit/stand in an 8 hour day were all measured as "unlimited."   

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 90 degrees or greater.  His extension was to 20 degrees.  His right and left lateral flexion were to 20 degrees.  Pain began at all endpoints.  His right and left lateral rotation were to 10 degrees, with no objective evidence of pain noted.  No changes to the Veteran's range of motion were found after repetitive use.  It was noted that there was pain on repetitive use.

Functional loss and/or functional impairment of less movement than normal and pain on movement were noted.  It was noted that pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over time.  No localized tenderness or pain to palpation was noted.  Guarding was not reported.  Muscle strength testing was normal.  Tendon reflexes were normal for knees, bilaterally, and absent for ankles, bilaterally.  Sensory examinations were normal for upper anterior thigh, thigh/knee and lower leg/ankle, bilaterally, and were normal for the right foot/toe and decreased for the left foot/toe.  Straight leg raising was negative.  No radicular pain, signs or symptoms were found.  No neurological abnormalities were found.  There were no signs of intervertebral disc syndrome.  No assistive device was needed for ambulation.  

VA treatment records dated in September 2014 show that the Veteran complained of pain in his back.  

In this case, the evidence does not support a higher rating for the Veteran's service-connected lumbar spine disability.  In order to warrant a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence would have to show forward flexion greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Neither VA examination nor the Veteran's private treatment records show that his symptoms meet the criteria described by the 20 percent rating.  The July 2014 VA examination showed that the Veteran had forward flexion of at least 90 degrees or greater.  His combined range of motion was 170 degrees.  None of the evidence showed that the Veteran had muscle spasms or guarding resulting in an abnormal gait or abnormal spinal contour. 

There is also no evidence that the Veteran's symptoms would qualify him for a rating in excess of 20 percent under the General Rating Formula; his flexion was never 30 degrees or less, and he has never been found to suffer from ankylosis in his spine. 

An increased rating based on the DeLuca criteria is also not warranted.  In determining the Veteran's range of motion, the Board has already applied the point at which pain began, which in this case is at the end point of the Veteran's range of motion.  Further, although the July 2014 VA examiner noted that pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over time, no loss of any motion, to include movement with pain, was found on repetitive use and flare-ups were not reported.  Even considering the Veteran's subjective complaints of pain, absent any evidence of functional loss, an increased rating based on the DeLuca criteria is not warranted.

An increased rating is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as there is no evidence to show that the Veteran has ever suffered from incapacitating episodes.  Both the private treatment records and July 2014 VA examination report are devoid of any reference to bed rest.  Absent any evidence of incapacitating episodes, an increased rating under this formula is not warranted.

Next, neurological manifestations of the thoracolumbar spine may be separately rated under an appropriate diagnostic code.  The Veteran has stated that pain was radiated to his bilateral lower extremities and there is at least a pre-claim history of radiculopathy or sciatica.  However, the Board finds that the most probative evidence shows that there are no associated objective neurologic abnormalities as a result of the Veteran's service-connected lumbar spine disability by a medical professional.  Although the March 2014 private medical note reflects that the Veteran has partial erectile dysfunction and the July 2014 VA examination report shows that his tendon reflexes were absent for his ankles, bilaterally, and he had decreased sensory results for the left foot/toe, the findings were not associated with the service-connected spine disability.  In addition, the July 2014 VA examination report reflects that no radicular or neurological abnormalities were found upon examination.  The Board finds the results persuasive because the examiner noted the Veteran's history and his current complaints, and conducted a comprehensive physical examination.  As such, a separate rating for an associated objective neurologic abnormality is not warranted because the evidence weighs against such a finding.

In sum, the lay and medical symptomatology does not more closely approximate a manifestation of the rating criteria for the assignment of a higher rating or separate rating.  The Board finds that the preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Scar Specific Criteria

In the September 2014 rating decision, the RO granted service connection for a posterior trunk scar.  A noncompensable rating was assigned under the Diagnostic Code for other effects of scars not evaluated under Diagnostic Codes 7801-7804, to include limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Scars other than those on the face, head, or neck warrant a 10 percent rating for deep, nonlinear scars that cover areas greater than 6 square inches (39 square centimeters (cm)) but less than 12 square inches (77 square cm).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  Higher ratings are warranted for even greater areas.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801. 

A 10 percent rating is warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square cm) or larger.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

A 10 percent rating is also warranted for one or two scars that are unstable or painful.  Higher ratings are warranted for more than two such scars.  An unstable scar is one where, for any reason, there is frequent loss of covering over the skin.  38 C.F.R. § 4.118, Diagnostic Code 7804.


Scar Analysis

At the Veteran's July 2014 VA back examination, it was noted that he had undergone surgery to the lumbar spine in 1999, and an additional surgery to remove a residual "cable."  It was noted that the Veteran had a well healed 8 cm lumbar scar.  

The evidence of record does not support a compensable rating for a posterior trunk scar.  The scar does not cover an area of 6 square inches (39 square cm) or greater, and hence does not warrant a rating under Diagnostic Code 7801.  Additionally, while it was not noted to be a superficial and nonlinear scar, it does not impact an area of 144 square inches (929 square cm) or greater, and therefore does not warrant a rating under Diagnostic Code 7802.  Moreover, in his September 2014 notice of disagreement, the Veteran noted that no pain was associated with his scar, and as such, it does not warrant a rating under Diagnostic Code 7804.  Finally, there is no indication that the scar imposes any loss of function or interferes with activities.  Accordingly, an initial compensable rating for a posterior trunk scar is not warranted.

As such, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3

Other Considerations 

The evidence shows that the Veteran's service-connected lumbar spine disability results in pain and some limitation of motion and the service-connected posterior trunk scar is not painful and is 8 cm in length.  As these manifestations are expressly covered by the schedular rating criteria, the Board finds that the schedular rating criteria considered in this case reasonably describe the Veteran's disability level and symptoms.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected lumbar spine disability and posterior trunk scar are adequate, both individually and in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) . 

The Board has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the July 2014 VA examiner indicated that the Veteran's lumbar spine disability would impact his ability to work, as it was noted that he could only lift up to 50 pounds, the record does not reasonably raise an issue that his lumbar spine disability and scar render him unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

A disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.

An initial compensable disability rating for a posterior trunk scar is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


